 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
STOCK PURCHASE AGREEMENT




THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered into by and
between (i) Freestone Resources, Inc. (“Freestone”), a Nevada corporation, (ii)
Environmental Services and Support, Inc. (“Enviro Serv”), a California
corporation, and Lawrence Shultz (“Shultz”), an individual, the sole
shareholders of all of the issued and outstanding stock of Earth Oil Services,
Inc. (“EOSI”), a Nevada corporation.


W I T N E S S E T H


WHEREAS, Freestone is engaged in the business of exploration for and the
production of oil and gas and its geographical areas of interest are the United
States and Canada; and


WHEREAS, Shultz is the President of EOSI; and

 
WHEREAS, Enviro Serv  and Shultz desire to acquire from Freestone 31,603,734
shares of newly issued common stock of Freestone (the “Freestone Stock”), which
will, after issuance, equal forty five percent (45%) of the issued and
outstanding common stock of Freestone; and
 
               WHEREAS, Enviro Serv and Shultz own beneficially and of record
10,000,000 shares of the common stock of EOSI (collectively, the “EOSI Stock”),
and such 10,000,000 shares of EOSI Stock are one hundred percent (100%) of the
issued and outstanding stock of EOSI; and


WHEREAS, Freestone desires to acquire from Enviro Serv and Shultz one hundred
percent (100%) of the EOSI Stock which is issued and outstanding.


NOW, THEREFORE, in consideration of the mutual agreements and covenants set
forth herein, the parties agree as follows.


 
AGREEMENT

 
1.           Exchange of Stock.  At the Closing (as defined in Section 4 below)
Freestone will sell and deliver the Freestone Stock to Enviro Serv and Shultz,
and Enviro Serv and Shultz will sell and deliver the EOSI Stock to Freestone
pursuant to the terms of this Agreement.


2.           Purchase Price of the Freestone Stock.  The purchase price of the
Freestone Stock shall be the EOSI Stock.


3.           Purchase Price of the EOSI Stock.  The purchase price of the EOSI
Stock shall be as follows:


 
a.
the Freestone Stock; and

 
 




STOCK PURCHASE AGREEMENT  Page 1 of 32
 
 

--------------------------------------------------------------------------------

 
 
 

  b.  The payment of the sum of $250,000.00 (the “Fabrication Debt”) to the
manufacturer/fabricator (the “Fabricator”) of the fourth generation prototype
machine (the “Prototype”) that was specifically designed to be used in
conjunction with Enviro Serv’s proprietary HRT solvent technology (defined
below).  However, this $250,000.00 payment obligation is expressly contingent
upon Freestone being able to obtain the following: 



i.            A release of any and all liens held by the Fabricator on the
Prototype as of the date of the payment of the Fabrication Debt.
 
ii.           The right for Freestone personnel and invitees access to
Fabricator premises during the Fabrication Phase (defined below) and the
Demonstration Phase (defined below) of the agreement.
 
 
iii.           The Fabrication Phase (“Fabrication Phase”) occurs when
Fabricator buys, installs and starts-up the equipment components needed to
enable demonstration of the Prototype within eight (8) weeks, operating with at
least 90% solvent recovery of the HRT solvent technology, or achieve such other
performance characteristics that are acceptable to Freestone.
 
 
iv.           The Demonstration Phase (“Demonstration Phase”) occurs when
Fabricator operates the Prototype for four (4) weeks to test at least three
input materials for the Prototype: tar sands, oil shale and tank-bottom sludge
or sludge pits and teaches Freestone personnel how to operate the Prototype. 
Freestone shall have all rights to video-tape and invite media and government
officials to the Scheduled Demonstration Event when Fabricator will operate and
demonstrate oil recovery using the Prototype; Freestone shall own all copyrights
to the videos made at the Fabricator site.
 


4.           Representations and Warranties of Freestone.  In order to induce
Enviro Serv to sell the EOSI Stock to Freestone, Freestone hereby represents and
warrants to Enviro Serv as follows:


a.           Organization; Qualification.  Freestone is a corporation that is
duly organized, validly existing, and in good standing under the laws of the
State of Nevada.  Freestone has full corporate power and authority to purchase
the EOSI Stock and to own, lease, operate, and sell its (Freestone’s) assets and
properties and to carry on its (Freestone’s) business as now being conducted, as
and in the places where its (Freestone’s) assets and properties are now owned,
leased, and operated and where such business is now being conducted.


b.           Capitalization of Freestone.  The authorized capital stock of
Freestone consists of:


 
i.
100,000,000 shares of common stock, $0.001 par value, of which 35,115,260 are
issued and outstanding; and

 


 
ii.
No other class of stock is authorized.

 
 




STOCK PURCHASE AGREEMENT  Page 2 of 32
 
 

--------------------------------------------------------------------------------

 

 
c.           Status of the Freestone Stock.  The shares of Freestone Stock have
been duly authorized and when delivered to Enviro Serv at the Closing, the
Freestone Stock will be duly and validly issued, fully paid, and non-assessable,
and shall have no preemptive rights, and will be restricted pursuant to Rule
144, promulgated by the Securities and Exchange Commission pursuant to the
Securities Act of 1933, as amended.


d.           Authority Relative to this Agreement.  Freestone has full power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby and to perform any other obligations required
of it hereunder.  This Agreement has been duly and validly executed and
delivered by Freestone and constitutes the legal, valid, and binding agreement
and obligation of Freestone, enforceable against it in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
moratorium, or other similar laws affecting creditors’ rights generally or by
general principles of equity, including principles governing the availability of
equitable remedies.


e.           Consents and Approvals; No Violation.  The execution and delivery
of this Agreement by Freestone and the consummation of the transactions
contemplated hereby will not (i) conflict with or result in any breach of any
provision of the Articles of Incorporation or Bylaws of Freestone; (ii) require
any consent, approval, authorization, or permission of, filing with, or
notification to, any governmental or regulatory authority or other third party
unless otherwise stated in this Agreement;  (iii) result in a default under or
cause or give rise to any right of termination, cancellation, or acceleration
under any of the terms, conditions, or provisions of any material contract; or
(iv) conflict with or result in a violation of any provision of  (A) any
applicable statue, rule, regulation, or ordinance, or (B) any material order,
writ, injunction, judgment, award, decree, permit, concession, grant, franchise,
or license applicable to Freestone or any material portion of its properties or
assets.


f.           Financial Statement Matters; Undisclosed Liabilities.  Freestone
has heretofore delivered to Enviro Serv a true and correct copy of its Financial
Statement dated December 18, 2008.


g.           Disclosure.  No representation or warranty by Freestone contained
in this Agreement, nor any oral or written statement or certificate furnished or
to be furnished by Freestone to Enviro Serv or their representatives in
connection herewith or pursuant hereto, contains or will contain any untrue
statement of a material fact, or omits or will omit to state any material fact
required to make the statements herein or therein contained not misleading.


h.           Assumption of EOSI Obligations & Benefits.  As the owner of 100% of
the authorized, issued and outstanding capital stock of EOSI, Freestone shall
assume all of the corporate obligations and benefits of EOSI, which becomes a
wholly-owned subsidiary of Freestone, subject, however, to the approval of such
obligations by Freestone prior to closing.


5.           Representations and Warranties of Enviro Serv and Shultz.  Enviro
Serv and Shultz hereby represent and warrant to Freestone as follows:


a.           Organization; Qualification.  EOSI is a corporation duly organized,
validly existing, and in good standing under the laws of the State of
Nevada.  EOSI has full corporate power and authority to own, lease, operate, and
sell its assets and properties and to carry on its business as now being
conducted, as and in the places where its assets and properties are now owned,
leased, and operated and where such business is now being conducted.
 
 




STOCK PURCHASE AGREEMENT  Page 3 of 32
 
 

--------------------------------------------------------------------------------

 
 
 
b.           Capitalization of EOSI.  The authorized capital stock of EOSI
consists of:


 
i.
75,000,000 shares of common stock, $0.001 par value, of which 10,000,000 are
issued and outstanding; and

 
 
ii.
No other class of stock is authorized.

 
c.           Status of the EOSI Stock. The shares of the EOSI Stock have been
duly authorized and issued and when delivered to Freestone at the Closing, the
EOSI Stock will be duly and validly issued, fully paid, and non-assessable, and
shall have no preemptive rights, and will be restricted pursuant to Rule 144,
promulgated by the Securities and Exchange Commission pursuant to the Securities
Act of 1933, as amended, and shall constitute all of the issued and outstanding
stock of EOSI.


d.           Authority Relative to this Agreement.  Enviro Serv and Shultz have
full power and authority to execute and deliver this Agreement and to consummate
the transactions contemplated hereby and to perform any other obligations
required of them hereunder.  This Agreement has been duly and validly executed
and delivered by Enviro Serv and Shultz and constitutes the legal, valid, and
binding agreement and obligation of Enviro Serv and Shultz, enforceable against
them in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, moratorium, or other similar laws affecting creditors’
rights generally or by general principles of equity, including principles
governing the availability of equitable remedies.


e.           Consents and Approvals; No Violation.  The execution and delivery
of this  Agreement by Enviro Serv and Shultz and the consummation of the
transactions contemplated hereby will not (i) require any consent, approval,
authorization, or permission of, or filing with or notification to, any
governmental or regulatory authority or other third party unless otherwise
stated in this Agreement;  (ii) result in a default under or cause or give rise
to any right of termination, cancellation, or acceleration under any of the
terms, conditions, or provisions of any material contract; or (iii) conflict
with or result in a violation of any provision of (A) any applicable statute,
rule, regulation, or ordinance, or (B) any material order, writ, injunction,
judgment, award, decree, permit, concession, grant, franchise, or license
applicable to Enviro Serv and/or Shultz.


f.           Ownership of Intellectual Property and Proprietary Technology
Rights.  Enviro Serv is the sole licensor, of a proprietary, patentable new
molecular-chemical-based hydrocarbon recovery technology for which laboratory
demonstrations have been successfully conducted and large scale third generation
equipment has been built, demonstrated, and achieved favorable oil extraction
results from Utah Tar Sands prior to the formation of EOSI, and Enviro Serv
transferred certain proprietary hydrocarbon recovery technology (“HRT”)
interests to EOSI by License Agreements with EOSI when EOSI was formed and the
EOSI Stock was issued to Enviro Serv.  Said License Agreements between Enviro
Serv, as Licensor, and EOSI, as Licensee, are attached hereto as Exhibit “A” and
are incorporated herein by reference for all purposes.
 
 




STOCK PURCHASE AGREEMENT  Page 4 of 32
 
 

--------------------------------------------------------------------------------

 

 
g.           Ownership of Intellectual Property and Proprietary
Copyrights.  Shultz was the owner of certain, proprietary Intellectual Property
rights, including website domain names, copyrights to the HRT Power Point
Presentation, HRT Business Model spreadsheet, HRT Energy Bonds Investment
Presentation and Patriotic, Environmentally-friendly, Domestic Energy-promoting,
Green Oil Job-creating, National Security-protecting HRT Marketing, Advertising
and Sales Messaging authored by Shultz for use by and for EOSI’s tar sands, oil
shale and environmental clean-up services in the Licensed Territories.


h.           Ownership of 50% of Bleeding Rock, LLC.  Enviro Serv is the owner
of 50% (out of 100%) of the member interest (the “50% Member Interest”) in
Bleeding Rock, LLC, a Utah limited liability company, prior to the formation of
EOSI, and Enviro Serv transferred its 50% Member Interest in Bleeding Rock, LLC
to EOSI when it was formed and the EOSI Stock was issued to Enviro Serv However,
the actual admission of EOSI as a new member of Bleeding Rock, LLC is expressly
conditioned upon the approval of the third party member of Bleeding Rock, LLC
pursuant to Section 3.1 (h) of the Operating Agreement of Bleeding Rock, LLC,
which has an effective date of August 7, 2007.  In the event that the third
party member of Bleeding Rock, LLC does not approve EOSI to become a new member
of Bleeding Rock, LLC, then EOSI shall simply receive all of Enviro Serv’s
former rights to any profits earned by Bleeding Rock, LLC.  Additionally, all
net profits assignment obligations of Enviro Serv relating to Bleeding Rock, LLC
shall be honored, assumed, and distributed by EOSI on a concurrent basis with
respect to any profits received.


i.           Sale of Dividend Rights in ESS Environmental, Inc., a California
corporation (“ESS”).  In consideration of the exchange of Freestone Stock, David
Feuerborn, Arthur Feuerborn, and Thomas Jennings (collectively, the “Dividend
Sale Parties”), the holders of 61.44814% of the issued and outstanding stock of
ESS, hereby sell, convey, and assign to Freestone all of the dividend rights
associated with their ownership of stock in ESS as they pertain to Bleeding
Rock, LLC and ELEMAX, an Alberta Canada corporation (“ELEMAX”) only, and said
Dividend Sale Parties disclaim any future right to receive dividends of any kind
from ESS as they pertain to Bleeding Rock, LLC and ELEMAX only, following the
closing of the transactions contemplated by this Agreement.


j.           Survival of Obligation to Pay Bleeding Rock Net Profits to
ESS.  EOSI shall assume the obligation of Enviro Serv to pay to ESS 53% of the
net profits that it (EOSI) receives as a result of its ownership of 50% of the
member interest of Bleeding Rock, LLC.


k.           Non-Disclosure of Intellectual Property and Proprietary Rights.


(i)           Unless specific written permission is given by EOSI, neither
Enviro Serv nor any of its shareholders, directors, officers, employees, agents,
representatives, affiliates, and/or attorneys, excluding David Feuerborn, shall
disclose any proprietary business or technical information to any third party,
person, or entity that is detailed enough for such third party, person, or
entity to duplicate the proprietary HRT technology being licensed to EOSI by
Enviro Serv pursuant to the terms and conditions of that certain License
Agreement (the “License Agreement”) dated of even date herewith, entered into by
and between Enviro Serv, as Licensor, and Freestone, as Licensee.
 
 
 




STOCK PURCHASE AGREEMENT  Page 5 of 32
 
 

--------------------------------------------------------------------------------

 

 
(ii)           Further, unless specific written permission is given by Enviro
Serv, neither EOSI nor any of its shareholders, directors, officers, employees,
agents, representatives, affiliates, and/or attorneys shall disclose any
proprietary business or technical information to any third party, person, or
entity that is detailed enough for such third party, person, or entity to
duplicate the proprietary HRT technology being licensed to EOSI by Enviro Serv
pursuant to the terms and conditions of the License Agreement.


(iii)           By way of example, this Section 5.k does not apply to
appropriate disclosures of the Licensed Technology to third parties who have
entered into a valid license agreement for the proprietary HRT technology, or
are trying to obtain a valid license agreement for the proprietary HRT
technology, with or from Enviro Serv in a geographic territory other than the
Recovery and Extraction territories granted to EOSI by Enviro Serv in those
certain License Agreements shown on Exhibit “A” attached hereto.  Further, this
Section 5.k does not apply to disclosures made to scientists, engineers, and/or
other technical personnel (“Technical Service Providers”) hired by Enviro Serv
in connection with the pursuit of improvements to the proprietary HRT
technology, so long as all such Technical Service Providers are required to
execute appropriately worded non-disclosure and confidentiality agreements.


(iv)           EOSI and Enviro Serv and their successors and assigns shall have
the right to protect the proprietary HRT process and information by any lawful
means, including, but not limited to, injunctive relief granted by a court of
competent jurisdiction.  Both parties and their respective shareholders,
directors, officers, employees, agents, representatives, affiliates, and
attorneys understand and agree that the proprietary HRT process and information
is extremely valuable, and that any violation of this non-disclosure agreement
by either party and/or its shareholders, directors, officers, employees, agents,
representatives, affiliates, and attorneys may, and very likely will, cause both
parties to be severely damaged monetarily.


(v)  The non-disclosure agreement contained in this Section 5.k shall
survive the closing and shall continue for as long as this Agreement is in full
force and effect.


(vi)           Notwithstanding any provision contained in this Section 5.k to
the contrary, Enviro Serv shall have no liability for any disclosure of the
proprietary HRT technology by EOSI and/or Freestone.


l.           Disclosures Made.  No representation or warranty by Enviro Serv,
the Joinder Parties, and/or the Dividend Sale Parties contained in this
Agreement, nor any oral or written statement or certificate furnished or to be
furnished by Enviro Serv, the Joinder Parties, and/or the Dividend Sale Parties,
individually or collectively, to Freestone or its representatives in connection
herewith or pursuant hereto, contains or will contain any untrue statement of a
material fact, or omits or will omit to state any material fact required to make
the statements herein or therein contained not misleading.






STOCK PURCHASE AGREEMENT  Page 6 of 32
 
 

--------------------------------------------------------------------------------

 





6.           Non-Circumvention.  Enviro Serv (and its shareholders, directors,
officers, employees, agents, representatives, affiliates, and attorneys) agrees
that it will not contact any third party introduced to it by EOSI and/or
Freestone in any way, shape, form, or manner other than by, through, under, or
with EOSI and/or Freestone. This non-circumvent agreement contained in this
Section 6 shall survive the closing and shall continue so long as this Agreement
is in full force and effect, and for a period of three (3) years
thereafter.  Further, the breach of this Agreement by Enviro Serv and/or any of
its shareholders, directors, officers, employees, agents, representatives,
affiliates, and/or attorneys shall constitute sufficient grounds for Freestone
to request and be granted a complete rescission of this agreement by a court of
competent jurisdiction.




7.           Payment of Phase Two Financing and Future Overhead
Expenses.  Freestone agrees to use its best efforts to raise Phase Two Funding,
as defined in that certain License Agreement (the “License Agreement”) dated
September 9, 2009, entered into by and between Enviro Serv and EOSI, using debt,
equity or debt and equity financing.  Following the completion of such Phase Two
Funding, EOSI understands and agrees that it will be necessary for it (EOSI) to
pay for additional overhead expenses that will be necessary for EOSI to expand
its business as contemplated under this Agreement and the License Agreement.  It
is anticipated that such necessary additional overhead expenses will be those
estimated expense items set forth on Exhibit “B” attached hereto and
incorporated herein by reference for all purposes, and that as the
parent-company of EOSI, Freestone shall use its best efforts to assist EOSI in
raising such Future Overhead Expenses either by off-balance sheet debt
financing, territorial joint venture license revenues, by subsidiary corporate
profits or other mutually-agreed financing plan.




8.           Joinder by Lawrence Shultz, David Feuerborn, and Thomas
Jennings.  As a condition precedent to Freestone agreeing to enter into this
Agreement, Lawrence Shultz, David Feuerborn, and Thomas Jennings (collectively,
the “Joinder Parties”) hereby represent, warrant, and agree that they will abide
by all terms and conditions of this Agreement and that all statements contained
in this Agreement are true and correct.  Further, the Joinder Parties represent,
warrant, and agree that they are receiving a direct or indirect benefit from
this Agreement which constitutes sufficient and valid consideration for the
Joinder Parties to agree to abide by the terms of this Agreement.




9.           Closing.  The closing (the “Closing”) of the transactions
contemplated in this Agreement shall take place on or before September 24, 2009,
or at such other date as is mutually agreeable to the parties hereto, at the
offices of Freestone.




10.           Survival of Representations and Warranties.  All representations
and warranties of Freestone and Enviro Serv in this Agreement, or in any
document relating hereto and executed and delivered pursuant to or in connection
with this Agreement, shall survive the Closing.






STOCK PURCHASE AGREEMENT  Page 7 of 32
 
 

--------------------------------------------------------------------------------

 



11.           Indemnification Obligations.


a.           Freestone agrees to indemnify, defend, and hold harmless Enviro
Serv, David Feuerborn, Arthur Feuerborn, Tom Jennings and Shultz and their
agents, attorneys, affiliates, successors, and assigns from and against all
losses, liabilities, damages, deficiencies, costs, or expenses, including
reasonable attorney’s fees and costs of Court, which Enviro Serv David
Feuerborn, Arthur Feuerborn, Tom Jennings and/or Shultz may incur as a result of
any inaccuracy in or any breach of any representation, warranty, covenant, or
agreement of Freestone contained in this Agreement or in any other document
relating hereto that is executed and delivered by Freestone in connection with
the transactions contemplated by this Agreement which was not waived in writing
by Enviro Serv David Feuerborn, Arthur Feuerborn, Tom Jennings and/or Shultz
prior to Closing, including but not limited to the indemnification of Enviro
Serv, David Feuerborn, Arthur Feuerborn, Tom Jennings and Shultz by Freestone
against any and all liabilities from the design, manufacture, installation,
operation, maintenance and/or use of Licensed Equipment that is commissioned,
paid-for, operated or owned by Freestone or its affiliates, and from any public
or private statements made by Freestone or its affiliates.

 
b.           Enviro Serv, David Feuerborn, Arthur Feuerborn, Tom Jennings,
Shultz agree to indemnify, defend, and hold harmless Freestone and its
shareholders, directors, officers, employees, agents, attorneys, subsidiaries,
and affiliates, and their respective successors and assigns from and against all
losses, liabilities, damages, deficiencies, costs, or expenses, including
reasonable attorney’s fees and costs of Court, which Freestone may incur as a
result of any inaccuracy in or any breach of any representation, warranty,
covenant, or agreement of Enviro Serv and/or Shultz contained in this Agreement
or in any other document relating hereto that is executed and delivered by
Enviro Serv and/or  Shultz in connection with the transactions contemplated by
this Agreement which was not waived in writing by Freestone prior to Closing.


12.           Miscellaneous.


a.           (i) Freestone and (ii) Enviro Serv and/or Shultz shall each pay
their respective expenses separately incurred in connection with this Agreement
and the transactions contemplated hereby and thereby.


b.           This Agreement shall be binding on and inure to the benefit of the
parties to it and their respective heirs, executors, administrators, legal
representatives, successors, and assigns.


c.           If any action at law or in equity is brought to enforce or
interpret the provisions of this Agreement, the prevailing party shall be
entitled to reasonable attorney’s fees in addition to any other relief to which
such prevailing party may be entitled.


d.           This Agreement may be executed in one or more counterparts, all of
which taken together shall be deemed one original.  It is agreed hereto that the
parties are authorized to act upon this Agreement and any prior or subsequent
agreement, modifications, addenda, and any additional closing documents executed
by the parities, and the parties agree that a facsimile signature shall have the
same force and affect as an original signature.
 
 




STOCK PURCHASE AGREEMENT  Page 8 of 32
 
 

--------------------------------------------------------------------------------

 

 
e.           Any and all notices or other communications required or permitted
by this Agreement or by applicable law to be Served on or given to any party to
this Agreement shall be in writing and shall be deemed Served when personally
delivered to the party to whom they are directed, or in lieu of personal
service, of the Telefax Communication with confirmation, or in lieu thereof,
when deposited in the postal service for the country of its origin, postage
prepaid, certified, return receipt requested, addressed as follows:




If to Freestone:                                     Freestone Resources, Inc.
325 North St. Paul Street
Suite 1350
Dallas, Texas 75201
Telephone:  (214) 880-4870
Telefax:  (214) 880-4874




 
If to Enviro Serv:
ESSI

355 Lantana, Suite 110
Camarillo, CA 93010
Telephone: (805) 857-0997
Telefax:  (805) 383-0022




 
If to Shultz: 
 Lawrence Shultz

2769 Deep Canyon Drive
Beverly Hills, CA 90210
Telephone: (310) 980-9091
Telefax: (310) 246-0346






f.           The validity of this Agreement and of any of its terms or
provisions, as well as the rights and duties of the parties, shall be governed
by and construed in accordance with the laws of the State of Nevada.


g.           This Agreement may only be amended by a written agreement executed
by all parties and such written agreement shall be attached to and incorporated
in this Agreement.


h.           In the event that any one or more of the provisions contained in
this Agreement shall for any reason be held to be invalid, illegal, or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any of the other provisions contained herein, and this
Agreement shall be construed as if such invalid, illegal, or unenforceable
provision had never been contained herein.






STOCK PURCHASE AGREEMENT  Page 9 of 32
 
 

--------------------------------------------------------------------------------

 





EXECUTED to be effective as of September 24, 2009.




FREESTONE:


FREESTONE RESOURCES, INC., a Nevada corporation


By: /s/Clayton Carter
                     Clayton Carter, President






ENVIRO SERV:


ENVIRONMENTAL SERVICES AND SUPPORT, INC., a California Corporation





 
By:  /s/ David Feuerborn
 
By:  /s/  Thomas Jennings
 
        Name:  David Feuerborn
 
        Name Thomas Jennings
 
        Title:  President
   







LAWRENCE SHULTZ:


By: /s/Lawrence Shultz
                      Lawrence  Shultz























STOCK PURCHASE AGREEMENT  Page 10 of 32
 
 

--------------------------------------------------------------------------------

 

JOINDER PARTIES AS OF SEPTEMBER 24, 2009:


/s/Lawrence Shultz
LAWRENCE SHULTZ


/s/David Feuerborn
DAVID FEUERBORN


/s/Thomas Jennings
THOMAS JENNINGS




DIVIDEND SALE PARTIES:


/s/David Feuerborn
DAVID FEUERBORN


/s/Thomas Jennings
THOMAS JENNINGS


/s/Arthur Feuerborn
ARTHUR FEUERBORN
Dated: September 24, 2009







STOCK PURCHASE AGREEMENT  Page 11 of 32
 
 

--------------------------------------------------------------------------------

 

EXHIBIT --
EOS –ESSI  LICENSE AGREEMENT
USA & MIDDLE EAST


This License Agreement (this “Agreement”) is made and entered into by and
between (i) Environmental Services and Support, Inc., a California corporation,
(“Licensor”), and (ii) Earth Oil Services, Inc., a Nevada corporation
(“Licensee”), each having an office for the conduct of business at the address
indicated below (Licensor and Licensee are hereinafter referred to individually
as a “Party” or collectively as the “Parties”).


Whereas, Licensor has full and complete equitable and legal ownership, as sole
licensor, of a proprietary technology that is a chemical solvent comprised of
different chemical mixtures which, when properly combined, can cost-effectively
separate, extract and recycle both hazardous and non-hazardous hydrocarbon-based
contaminants from ground soils and sub-surface heavy oil, tar sands, oil sands
and oil shale mineral formations, as well as from waste sludge, tailing pond
waste fluids and the coagulated build-up of oil-solids (“gunk”) in petroleum
storage tanks, maritime oil tankers and mobile/train/truck-mounted oil/fuel
tanks (the “Technology”); and


Whereas, Licensee desires to acquire from Licensor, and Licensor has agreed to
grant to Licensee, a license for the exclusive right to use the Technology,
and/or build, own and operate related equipment (the “Licensed Equipment”)
customized for use in conjunction with the liquid solvent Technology, within
designated geographical Territories (defined below) for either Extraction or
Recovery, upon the terms and conditions set forth below.


NOW, THEREFORE, the Parties hereto agree as follows:


1.           PURPOSE AND DEFINITIONS


1.1           Purpose of this Agreement. This Agreement is entered into for the
purpose of Licensee to develop tar sands, oil sands, oil shale, and other
naturally occurring hydrocarbon mineral formations for the extraction
of  hydrocarbons and other hydrocarbon by-products of value (but does not
include modified steam-assisted gravity drainage or gas recovery), as well as
performing hydrocarbon recovery services by the collection, encapsulation,
cleaning, vacuuming, disposal, and processing of hydrocarbon materials found in
petroleum storage tanks, maritime oil tankers and mobile/train/truck-mounted
oil/fuel tanks, from down-hole oil well stimulation and injection, and from the
environmental clean-up/extraction of hydrocarbon contamination resulting from
hydrocarbon-contaminated oil field and mining waste, sludge, tailing pond waste
fluids, oil spills, chemical spills, and other industrial or environmental
incidents using the Technology licensed hereunder subject to the terms and
conditions set forth below.


1.2           Definitions.


“Confidential Information” means information (i) disclosed in tangible form that
is clearly marked or identified as confidential or proprietary at the time of
disclosure or (ii) disclosed in non-tangible form, identified as confidential or
proprietary at the time of disclosure, and summarized sufficiently for
identification and designated as confidential in a written memorandum sent to
the receiving Party within thirty (30) days after disclosure.  Confidential
Information includes, without limitation, the Licensed Technology.  Confidential
Information also includes any information that is proprietary to either Licensor
or Licensee and is considered by either party to be a “trade secret” that is
used by the possessor thereof to gain advantage over their competition in
business matters.
 


 
STOCK PURCHASE AGREEMENT  Page 12 of 32
 
 

--------------------------------------------------------------------------------

 

 
“Extraction Territory” means the United States and the following countries of
the Middle East (Libya, Egypt, Saudi Arabia, Yemen, Jordan, Lebanon, Syria,
Turkey, Iran, Iraq, Kuwait, Bahrain, Oman, Qatar, UAE), with the exception of
(i) the geographic areas covered by that certain License Agreement (the
“Bleeding Rock License”) dated August 7, 2007, entered into by and between
Licensor and Bleeding Rock, LLC, a Utah limited liability company, and (ii) the
geographic areas covered by that certain License Agreement (the “ESS/CAN
License”) dated June 14, 2007, entered into by and between Licensor and
ESS/CAN-AMERICA ENVIRONMENTAL, INC., an Alberta, Canada corporation.  A true and
correct copy of the Bleeding Rock License is attached hereto as Exhibit “A” and
is incorporated herein by reference for all purposes.  A true and correct copy
of the ESS/CAN License is attached hereto as Exhibit “B” and is incorporated
herein by reference for all purposes.


“Funding” means any sum or sums of money raised (whether equity, debt, or debt
and equity) by Licensee, or by Licensee’s parent company specifically for
Licensee, up to the collective sum of Twelve Million and No/100 Dollars
($12,000,000.00), following the payment to Licensor by Licensee of the Phase One
License fee.


“Intellectual Property Rights” means all proprietary knowledge, rights relating
to patents, patentable technologies, patentable ideas, and patentable
methodologies, trade names, trademarks, copyrights, trade dress, industrial and
other designs, know-how, trade secrets, and all other forms of intellectual
property, in each case, whether or not registered, or capable of registration,
including but not limited to the Intellectual Property on deposit with Escrow
Agent Knobbe, Martens, Olson & Bear LLP, under the April 6, 2007 Escrow
Agreement between Natural Resource Recyclers LLC and Bleeding Rock, LLC, a
duplicate of which will be deposited with KNOB under a new Escrow Agreement that
will service this Agreement.


“Licensed Technology” means the methods, processes through which hydrocarbons
and other valuable constituent materials, including hydrocarbon chains of
differing lengths, are separated or extracted from various
hydrocarbon-containing materials and substances by use of a proprietary chemical
solvent comprised of different chemical mixtures and/or chemical formulations
and Equipment designed by Licensor, and it includes all aspects which are part
of or ancillary to such methods and/or processes, such as equipment or
catalysts, as developed by Licensor as of the effective date of this Agreement,
together with any modifications, improvements, enhancements, or derivatives in
respect thereto, including but not limited to the Intellectual Property on
deposit with Escrow Agent Knobbe, Martens, Olson & Bear LLP, under the April 6,
2007 Escrow Agreement between Natural Resource Recyclers LLC and Bleeding Rock
LLC, a duplicate of which will be deposited with KNOB under a new Escrow
Agreement that will service this Agreement.


“License Term” is defined in section 2.
 
 
 
 




STOCK PURCHASE AGREEMENT  Page 13 of 32
 
 

--------------------------------------------------------------------------------

 

 
“Phase One License Fee” means a One Hundred Fifty Thousand and No/100 Dollars
($150,000.00) payment to Licensor from Licensee on or before ten (10) business
days from the effective date of this Agreement.


“Phase Two License Fee” means the payment to Licensor from Licensee, starting
immediately upon the Successful Demonstration (defined below) Licensee shall pay
Licensor the additional sum of Seventy Five Thousand and No/100 Dollars
($75,000.00) per month from the Licensing Fee Allocation Monies (defined below),
until the License Term has ended, or upon the termination of this Agreement as
stipulated in Section 5.1.  However, if there is no money available from the
Licensing Fee Allocation Monies, then the unpaid Licensing Fees shall accrue and
will be paid to Licensor as soon as sufficient funds are available or received
by the Licensee. Licensee shall also have the option, but is not required, to
pay the Licensing Fee to Licensor in registered common stock of the Licensee at
the then current market price of the stock on the day the License Fee is
otherwise due and payable. However, notwithstanding anything contained in this
Section to the contrary, no more than twenty percent (20%) of Licensee’s net
profit in any given month shall be used to pay the Phase Two Licensing
Fee.  Further, in any month that Licensee produces 100,000 barrels of oil or
more using the Licensed Technology, the payment owed to Licensor by Licensee
under Section 8.2 shall be increased to the sum of One Hundred and Fifty
Thousand and No/100 Dollars ($150,000.00) for any such month.


“License Fee Allocation Monies” means twenty percent (20%) of all funds raised
by Licensee, or by Licensee’s parent specifically for Licensee, up to a total of
Twelve Million and No/100 Dollars ($12,000,000.00) raised in a Funding which
specially-allocated funds will be used to pay the Phase Two License Fees to
Licensor.  All License Fee Allocation Monies shall be deposited into a
segregated bank account and utilized solely for this purpose of payment to
Licensor.  In order to pay the Licensors the License Fees payable under this
agreement, Licensee agrees to use its best efforts to raise post-agreement Phase
Two financing using off-balance sheet equipment leasing, Energy Bond or debt
financing instead of equity-financing that dilutes shareholders.  Licensor
grants its approval for Licensee to enter into one or more Fundings using
equity-financing of Licensee stock in order to finance the company’s activities
and obligations.


“Recovery Territory” means the Middle East (Libya, Egypt, Saudi Arabia, Yemen,
Jordan, Lebanon, West Bank, Syria, Turkey, Iran, Iraq, Kuwait, Bahrain, Oman,
Qatar, UAE)


“Royalty” means a payment of a stated percentage of net profits earned by
Licensee from (i) the sale of hydrocarbons produced by using the Licensed
Technology granted herein in the extraction and/or recovery of hydrocarbons from
tar sands, oil sands, and oil shale, and/or (ii) the sale of oil acquired and/or
produced by using the Licensed Technology in the extraction and/or recovery of
hydrocarbons from the clean-up and land remediation and other resulting
by-products of value from the coagulated build-up of oil solids in petroleum
storage tanks, maritime oil tankers and mobile/train/truck-mounted oil/fuel
tanks, from down-hole oil well stimulation and injection, and from
hydrocarbon-contaminated waste sludge, tailing pond waste fluids, oil spills,
chemical spills and other industrial or environmental incidents, and (iii)
certain quid pro quo exchanges of value with a third-party, which shall include,
but are not limited to, services, fees, or other monies received by Licensee
when such services, fees, or monies are obtained from the use of the Licensed
Technology.
 
 




STOCK PURCHASE AGREEMENT  Page 14 of 32
 
 

--------------------------------------------------------------------------------

 

 
“Successful Demonstration” means the successful separation of hydrocarbons from
oil storage tank sludge, or oil (tar) sands materials in which the solvent used
in the process is at least 80% recovered and reused in a continuous feed machine
for a period of three (3) days with no operating problems or glitches.


 “Third Party” means any Person other than the Parties.


2.           DURATION OF LICENSE


The License Term shall begin on the effective date and shall continue for a
period of thirty (30) years, and shall continue so long thereafter that oil
production, extraction, recovery, or cleanup is commercially and economically
feasible and ongoing in the Extraction Territory and/or the Recovery Territory,
or until earlier terminated as set forth below.


3.           TECHNOLOGY LICENSE


3.1           License Grant.
 
               (a)           Subject to the rights granted by the Agreement
between ESSI-predecessor company NRR and ESS (Exhibit C), and the terms and
conditions herein, Licensor hereby grants to Licensee (i) an exclusive,
nontransferable license to use the Technology, together with any modifications,
improvements, enhancements, or derivatives, in the Extraction Territory, and
to  build, own and operate hydrocarbon-extraction equipment and facilities that
develop, produce, extract, treat, and recover hydrocarbons and other by-products
of value from any oil field, gas field or mining sites containing oil, oil
sands, tar sands, and oil shale materials of origin or waste, and  (ii) an
exclusive, nontransferable license to use the Technology, and to build, own and
operate mobile and/or fixed-site equipment that uses the Technology, together
with any modifications, improvements, enhancements, or derivatives, in the
Recovery Territory and to build, own and operate hydrocarbon-extraction
equipment and facilities that extract, treat, and recover hydrocarbons and other
hydrocarbon by-products of value by collecting, encapsulating, cleaning,
vacuuming, disposing, treating, recovering, processing and removing hydrocarbon
contaminants and/or other toxic substances that are currently taking up space in
maritime oil tankers, fixed oil collection tanks and facilities, mobile truck
and train-based oil tanks, including down-hole oil well stimulation and
injection (but does not include steam-assisted gravity drainage or gas
recovery),  as well as hydrocarbons and/or other toxic substances resulting from
hydrocarbon spills, chemical spills and runoff from water treatment or sewage
facilities caused by man-made accident or environmental disasters, including,
but not limited to suppression of wellhead fires, well bore damage,  hurricanes,
floods, tornadoes, and other acts of God during the License Term.  In connection
with the grant of the license described in this Section 3.1, Licensee shall be
entitled to obtain the liquid solvent portion of the Licensed Technology from
Licensor at Licensor’s actual audited cost to formulate, mix and deliver the
chemical blend, plus three percent (3%).


(b)           Licensee shall have the right and authority to rename the solvent
(the “Renamed Solvent”) and use the Renamed Solvent in press releases and
marketing, distribution, and investment related materials and media, which
copyright shall be owned by Licensee.
 
 




STOCK PURCHASE AGREEMENT  Page 15 of 32
 
 

--------------------------------------------------------------------------------

 

 
(c)           In order to maintain its rights under this Agreement to
exclusively use the Licensed Technology in maritime oil tankers and mobile truck
and train-based oil tanks, Licensee agrees to build one (1) Licensed Equipment
machine that can process hydrocarbon waste products that are on-board a maritime
oil tanker, and deliver the first installment payment to the Equipment
Manufacturer within sixty (60) days after Licensee has taken delivery of the
first, working, land-based, mobile Licensed Equipment unit as required of
Licensee under a separate license agreement with Licensor.  Licensee shall be
considered to have met the requirement of this Section 3.1(c) if Licensee has
funded, under a separate License Agreement between the Parties, the manufacture
of a Licensed Equipment machine for the sole purpose of oil recovery from
maritime oil tankers.


(d)           In order to maintain its rights under this Agreement to
exclusively use the Licensed Technology for down-hole oil well stimulation,
injection, and/or recovery, Licensee agrees to pay for the chemicals, travel,
and expenses needed to make the Technology and test an oil well within
forty-five (45) days from the effective date of this Agreement, or at such time
as mutually agreed by the Parties. Licensee shall be considered to have met the
requirement of this Section 3.1(d) if Licensee has tested an oil well under a
separate License Agreement between the Parties.


(e)           Licensor retains its rights to build, own and operate Licensed
Equipment in other fields of use and territories of the world that are not
subject to and are outside the scope of this Agreement, and which are not in
direct competition with or in the Licensed Territory of this Agreement.


(f)           Licensor agrees not to circumvent Licensee in any profitable
venture with a Third Party introduced to Licensor by Licensee.


(g)        If Licensee is contacted by a Third Party to use the Licensed
Technology on a Third Party job-site, but the Licensee declines for whatever
reason to pursue such job-site opportunity, then Licensor shall have the right
to pursue such job-site opportunity independent of and with no obligation to
Licensee, using Licensor’s own Equipment at Licensor’s own expense, provided
that such Third Party independently contacts Licensor.


3.2           Limitations of Use.  The Licensed Technology will be used by
Licensee only within the scope of the License Grant in Section 3.1.


3.3           No Other Rights.  No other rights are granted hereunder by
implication, estoppel, statute, or otherwise, except as expressly provided
herein.  Specifically, nothing in the license rights granted hereunder or
otherwise contained in this Agreement shall expressly or by implication,
estoppel, or otherwise give Licensee any right and/or rights and/or license in
any of Licensor’s Intellectual Property and/or the Licensed Technology which now
exists, or is subsequently developed, except for the license rights granted in
Section 3.1.
 
 




STOCK PURCHASE AGREEMENT  Page 16 of 32
 
 

--------------------------------------------------------------------------------

 

 


3.4           Non-Compete.  Except for the technologies already owned or already
licensed by Licensee, including the Petrozene product, Licensee shall not buy or
use any technology that competes against the Licensed Technology unless approved
in writing by Licensor.


4.           OWNERSHIP


4.1           Ownership of the Licensed Technology.  Licensor is the exclusive
owner of all of the rights and technology licensed to Licensee hereunder and has
all requisite and necessary authority to perform its obligations hereunder,
including, but not limited to, the grant of such license to Licensee of the
rights to use the Licensed Technology, as defined herein, in the Extraction
Territory and the Recovery Territory.


4.2           Ownership of Modifications.  All improvements and modifications to
the Licensed Technology by the Licensor and/or any third-party are the sole and
absolute property of Licensor.  However, the License Rights granted to Licensee
in this Agreement cover any such improvements and modifications to the Licensed
Technology, and Licensee shall have the unfettered right to the free use of the
Licensed Technology and any improvements and/or modifications thereto developed
by Licensor in the Licensed Territory, as applicable, within the scope of the
License Grant in Section 3.1 and under the terms of this Agreement.


4.3           Ownership of License Equipment & Equipment Designs.  All Licensed
Equipment designs, design improvements and modifications to the Licensed
Equipment that is designed, engineered or manufactured by a Third-Party
Equipment Designer and/or Manufacturer commissioned and paid-for by the
Licensee, are the sole and absolute property of Licensee.  However, Licensor
shall have the unfettered right to the free use of such improvements and/or
modifications thereto developed by Licensee, as applicable.


4.4           Indemnification of Licensor by Licensee.  Licensee indemnifies
Licensor against any and all liabilities from the design, manufacture,
installation, operation, maintenance and/or use or misuse of the Licensed
Technology and Licensed Equipment that is commissioned, paid-for, owned or
operated by the Licensee or its affiliates, including indemnification of
Licensor against any and all liabilities associated with a specific job-site or
from misrepresentations made by Licensee about the Licensed Technology.


 5.           TERMINATION


5.1           Termination.  Licensor may terminate the rights and licenses
granted to Licensee under this Agreement upon sixty (60) days written notice of
termination to Licensee given at any time upon or after:


(a)           the filing by Licensee of a petition in bankruptcy or insolvency
not dismissed within sixty (60) days of the date of filing;


(b)           any adjudication that Licensee is bankrupt or insolvent;
 




STOCK PURCHASE AGREEMENT  Page 17 of 32
 
 

--------------------------------------------------------------------------------

 

 


(c)           the filing by Licensee of any petition or answer seeking
reorganization, readjustment, or rearrangement of its business under any law
relating to bankruptcy or insolvency;
(d)           the appointment of a receiver for all or substantially all of the
property of Licensee;
(e)           the making by Licensee of any assignment for the benefit of
creditors; or


(f)           the institution of any proceedings for the liquidation or winding
up of Licensee’s business or for the termination of its corporate charter not
dismissed within sixty (60) days of the institution of such proceedings.


5.2           Returning of Confidential Information.  All materials containing
Confidential Information of the other Party shall be returned to that Party
within thirty (30) days after termination of this Agreement.


5.3           Survival.  The provisions of Sections 4, 6, 7, 8, and 9 shall
survive any termination of this Agreement.


6.           CONFIDENTIAL INFORMATION


6.1           Restrictions.  Both Parties shall hold in confidence, and shall
use solely for the purposes provided in this Agreement, any Confidential
Information received from the other Party, and shall protect the confidentiality
of such Confidential Information with the same degree of care exercised with
respect to their own Confidential Information of like importance, but in no
event shall either Party use less than reasonable care in protecting the other
Party’s Confidential Information.


6.2           Exceptions.   The obligations of Section 6.1 shall not apply to
any portion of the Confidential Information which:


(a)           is not, or which hereafter, through no act or failure to act on
the part of the receiving Party, becomes generally known;


(b)           is hereafter furnished to the receiving Party by a Third Party
that has no obligation to keep such information confidential;


(c)           is independently developed by the receiving Party without the use
of any Confidential Information;


(d)           is required to be disclosed pursuant to a legal, judicial, or
administrative procedure or otherwise required by law, providing the disclosing
Party gives the other Party notice of the proposed disclosure with sufficient
time to seek relief;


(e)           is already in the possession of, or known to, the receiving Party
prior to its receipt; or






STOCK PURCHASE AGREEMENT  Page 18 of 32
 
 

--------------------------------------------------------------------------------

 
 


(f)           is approved for release or use without restriction by written
authorization from an authorized officer of the disclosing Party.


Subject to the requirements of Sections 3.1 and 6.1 hereof, a receiving Party
may disclose appropriate portions of Confidential Information, with written
permission from the other Party, to its employees who need to know the specific
information in question, auditors, lenders, and regulators having legitimate
need or right to know, and which have agreed to be bound by the obligations of
confidentiality contained herein, or by separate agreement with equal or greater
restrictions, in which event the receiving Party will make a reasonable effort
to minimize the amount of information disclosed and cause the persons that were
provided such information to maintain the confidentiality of the information
disclosed.


6.3           Injunction.  Confidential Information has been and will continue
to be of central importance to the business of a disclosing Party, and its
disclosure to or use by others will cause immediate and irreparable injury to
the disclosing Party, which may not be adequately compensated by damages and for
which there is no adequate remedy at law.  In the event of any actual or
threatened misappropriation or disclosure of Confidential Information, the
receiving Party agrees that the disclosing Party will be entitled to an
injunction prohibiting such misappropriation or disclosure, and to specific
enforcement of the receiving Party’s obligations hereunder.  The foregoing
rights to an injunction and specific performance will be cumulative and in
addition to every other remedy now or hereafter available to a disclosing party
at law or in equity.


7.           REPRESENTATIONS AND WARRANTIES


7.1           Representations and Warranties of Licensor.  Licensor represents
and warrants that (i) it has the authority to enter into this Agreement, (ii)
there are no encumbrances or requirements to pay consideration to any Third
Party under the licenses granted hereunder, (iii) it will supply sufficient
chemical products to Licensee, at Licensor’s actual audited cost to formulate,
mix and deliver the chemical blend, plus three percent (3%), to satisfy
Licensee’s needs in its use of the Licensed Technology for the purposes stated
in this Agreement, (iv) it will supply sufficient technical training to enable
the Licensee’s designated equipment operator(s) to optimally utilize the
Licensed Technology and operate the Equipment, and (v) this Agreement contains a
valid obligation of Licensor that is enforceable in accordance with its terms.


7.2           Representations and Warranties of Licensee.  Licensee represents
and warrants that (i) it has the authority to enter into this Agreement, and
(ii) it will use best efforts to raise capital and create a market in order to
take full advantage of the Licensed Technology, and (iii) this Agreement
contains a valid obligation of Licensee that is enforceable in accordance with
its terms.


8.           CONSIDERATION


8.1           Initial Consideration.  On or before ten (10) business days from
the effective date, Licensee agrees to pay Licensor the Phase One License Fee.
 




STOCK PURCHASE AGREEMENT  Page 19 of 32
 
 

--------------------------------------------------------------------------------

 
 


8.2           Secondary Consideration.  After a Successful Demonstration as
defined in Section 1.2, Licensee shall pay Licensor the Phase Two License
Fee.  Additionally, once tar sand or oil sand or oil shale extraction and
production operations, or environmental clean-up and recovery operations using
the Licensed Technology have commenced and are profitable on a per-unit,
per-Equipment or per-Facility basis, Licensee agrees to pay Licensor a Royalty
(as defined in Section 1.2) of five percent (5%) of the monthly net profits from
such operations on a per-unit, per-Equipment or per-Facility basis for use of
the Licensed Technology.  Furthermore, once down-hole oil stimulation, injection
and recovery operations using the Licensed Technology have commenced in the
Recovery Territory and are profitable on a per-unit, per-Equipment or
per-Facility basis, Licensee agrees to pay Licensor a Royalty (as defined in
Section 1.2) of ten percent (10%) of the monthly net profits from such down-hole
oil stimulation, injection and recovery operations on a per-unit, per-Equipment
or per-Facility basis for use of the Licensed Technology.


9.           INTELLECTUAL PROPERTY RIGHTS INDEMNITY

 
9.1           Indemnity.  Licensor will defend Licensee from any Third Party
action brought against Licensee to the extent based on a claim that the Licensed
Technology, or any part thereof as it pertains to the License granted in Section
3.1, infringes, misappropriates, or otherwise violates any Intellectual Property
Right which is owned by such Third Party claimant or is the subject of a
government grant, license, or registration or is similarly recognized or
perfected under applicable law (but not pending, unregistered “common law” or
otherwise inchoate rights) and will pay any costs and damages suffered or
incurred by Licensee, including, but not limited to, reasonable attorneys’ fees
and costs attributable to such claim that are awarded against
Licensee.  However, in order for this indemnity agreement to be enforceable,
Licensee must (a) promptly notify Licensor in writing of the claim, (b) permit
Licensor to be actively involved in the defense and/or settlement of any such
claim, and (c) provide Licensor with all reasonable assistance and information
necessary for the provision of an appropriate defense of and/or the reasonable
settlement of any such claim.


9.2           Indemnity Continued.  Licensee will defend Licensor from any Third
Party action brought against Licensor, to the extent based on a claim for
trespass, or with respect to any claim regarding mineral rights, property
rights, or other claims relating to the development of certain properties owned,
operated, serviced and/or leased, whether in whole or in part, by Licensee,
other than claims for which Licensee is indemnified by Licensor pursuant to
Section 9.1.


9.3           Exclusions.  Section 9.1 does not apply to a claim due to
misapplication of the Licensed Technology by Licensee, or to the extent
attributable to use of the Licensed Technology, or any part thereof, in
combination with Third Party technology, where use of the Licensed Technology,
or any part thereof, alone is not infringing.


10.           GENERAL


10.1           Choice of Law.  This Agreement is made under and shall be
governed by and construed in accordance with the laws of the State of Nevada.
 
 




STOCK PURCHASE AGREEMENT  Page 20 of 32
 
 

--------------------------------------------------------------------------------

 

 
10.2           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
constitute but one and the same instrument.


10.3           Entire Agreement.  This Agreement, including all exhibits or
attachments hereto, constitutes the entire agreement between the Parties with
respect to the subject matter hereof, and supersedes and replaces all prior or
contemporaneous understandings or agreements, written or oral, regarding such
subject matter, but expressly excluding agreements pertaining to the
nondisclosure or confidentiality of information contained in other written
agreements entered into by either of the Parties hereto and/or their parent,
subsidiary, or affiliate companies simultaneously with or subsequent to this
Agreement.  This Agreement will be fairly interpreted in accordance with its
terms and without any strict construction in favor or against either
Party.  Unless otherwise provided herein, this Agreement may not be modified,
amended, rescinded, or waived, in whole or in part, except by a written
instrument signed by the duly authorized representatives of both Parties.


10.4           Headings.  The headings and captions in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.


10.5           Independent Contractor.  Licensor and Licensee are both
independent contractors.  This Agreement will not be deemed to create a
partnership, joint venture, or franchise, and neither Party shall be construed
to be the other Party’s agent, partner, employee, or representative, nor do the
Parties have any authority to bind each other to any obligation by contract or
otherwise.


10.6           Notices.  All notices required hereunder must be in writing and
delivered either in person or by a means evidenced by a delivery receipt, to the
addresses which follow or as otherwise notified in writing, and will be
effective upon receipt:


If to Licensor:                        Environmental Services and Support, Inc.
355 Lantana Street
Suite 110
Camarillo, CA 93010


If to Licensee:                       Earth Oil Services, Inc.
375 N. Stephanie St.  Suite 1411
Henderson, NV 89014-8909 USA


10.7           No Rights in Third Parties.  This Agreement is made for the
benefit of the Parties and not for the benefit of any Third Parties unless
otherwise agreed to by the Parties in writing.


10.8           Relationship of the Parties.  No employees, consultants,
contractors, or agents of either Party are agents, employees, franchisees, or
joint ventures of the other Party, nor do they have any authority to bind the
other Party by contract or otherwise to any obligation.  No Party will represent
to the contrary, either expressly, implicitly, or otherwise.
 
 




STOCK PURCHASE AGREEMENT  Page 21 of 32
 
 

--------------------------------------------------------------------------------

 

 


10.9           Severability.  In the event that any part of this Agreement is
found to be unenforceable, the remainder shall continue in effect, to the extent
consistent with the intent of the Parties as of the effective date.


10.10         Specific Performance.  The Parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with its specific terms or were otherwise
breached.  It is accordingly agreed that any Party hereto shall be entitled to
an injunction or injunctions to prevent any breach or breaches of this Agreement
and to enforce specifically the terms and provisions hereof, this being in
addition to any other remedy to which they are entitled hereunder at law or in
equity.

 
EXECUTED to be effective as of September 17, 2009.


LICENSOR:
ENVIRONMENTAL SERVICES AND SUPPORT, INC., a California Corporation





 
By:  /s/ David Feuerborn
By:  /s/  Thomas Jennings
 
        Name:  David Feuerborn
        Name Thomas Jennings
 
        Title:  President
 



LICENSEE:
EARTH OIL SERVICES, INC.,
a Nevada corporation


By: /s/Larry Shultz
      Larry Shultz, President







STOCK PURCHASE AGREEMENT  Page 22 of 32
 
 

--------------------------------------------------------------------------------

 

EXHIBIT –
EOS –ESSI  LICENSE AGREEMENT
USA CLEAN-UP & RECOVERY


This License Agreement (this “Agreement”) is made and entered into by and
between (i) Environmental Services and Support, Inc., a California corporation,
(“Licensor”), and (ii) Earth Oil Services, Inc., a Nevada corporation
(“Licensee”), each having an office for the conduct of business at the address
indicated below (Licensor and Licensee are hereinafter referred to individually
as a “Party” or collectively as the “Parties”).


Whereas, Licensor has full and complete equitable and legal ownership, as sole
licensor, of a proprietary technology that is a chemical solvent comprised of
different chemical mixtures which, when properly combined, can cost-effectively
separate, extract and recycle both hazardous and non-hazardous hydrocarbon-based
contaminants from ground soils and sub-surface heavy oil, tar sands, oil sands
and oil shale mineral formations, as well as from waste sludge, tailing pond
waste fluids and the coagulated build-up of oil-solids (“gunk”) in petroleum
storage tanks, maritime oil tankers and mobile/train/truck-mounted oil/fuel
tanks (the “Technology”); and


Whereas, Licensee desires to acquire from Licensor, and Licensor has agreed to
grant to Licensee, a license for the exclusive right to use the Technology,
and/or build, own and operate related equipment (the “Licensed Equipment”)
customized for use in conjunction with the liquid solvent Technology, within
designated geographical Territories (defined below) for the Environmental
Clean-Up and Recovery of hydrocarbons, upon the terms and conditions set forth
below.


NOW, THEREFORE, the Parties hereto agree as follows:


2.           PURPOSE AND DEFINITIONS


1.1           Purpose of this Agreement. This Agreement is entered into for the
purpose of Licensee to perform environmental clean-up and hydrocarbon recovery
services by the collection, encapsulation, cleaning, vacuuming, disposal, and
processing of hydrocarbon materials found in petroleum storage tanks, maritime
oil tankers and mobile/train/truck-mounted oil/fuel tanks, from down-hole oil
well stimulation and injection, and from the environmental clean-up/extraction
of hydrocarbon contamination resulting from hydrocarbon-contaminated oil field
and mining waste, sludge, tailing pond waste fluids, oil spills, chemical
spills, and other industrial or environmental incidents using the Technology
licensed hereunder and subject to the terms and conditions as set forth below.


1.2           Definitions.


“Confidential Information” means information (i) disclosed in tangible form that
is clearly marked or identified as confidential or proprietary at the time of
disclosure or (ii) disclosed in non-tangible form, identified as confidential or
proprietary at the time of disclosure, and summarized sufficiently for
identification and designated as confidential in a written memorandum sent to
the receiving Party within thirty (30) days after disclosure.  Confidential
Information includes, without limitation, the Licensed Technology.  Confidential
Information also includes any information that is proprietary to either Licensor
or Licensee and is considered by either party to be a “trade secret” that is
used by the possessor thereof to gain advantage over their competition in
business matters.
 
 




STOCK PURCHASE AGREEMENT  Page 23 of 32
 
 

--------------------------------------------------------------------------------

 

 
 “Intellectual Property Rights” means all proprietary knowledge, rights relating
to patents, patentable technologies, patentable ideas, and patentable
methodologies, trade names, trademarks, copyrights, trade dress, industrial and
other designs, know-how, trade secrets, and all other forms of intellectual
property, in each case, whether or not registered, or capable of registration,
including but not limited to the Intellectual Property on deposit with Escrow
Agent Knobbe, Martens, Olson & Bear LLP, under the April 6, 2007 Escrow
Agreement between Natural Resource Recyclers LLC and Bleeding Rock, LLC, a
duplicate of which will be deposited with KNOB under a new Escrow Agreement that
will service this Agreement.


“Licensed Technology” means the methods and processes through which hydrocarbons
and other valuable constituent materials, including hydrocarbon chains of
differing lengths, are separated or extracted from various
hydrocarbon-containing materials and substances by use of a proprietary chemical
solvent comprised of different chemical mixtures and/or chemical formulations
and Equipment designed by Licensor, and it includes all aspects which are part
of or ancillary to such methods and/or processes, such as equipment or
catalysts, as developed by Licensor as of the effective date of this Agreement,
together with any modifications, improvements, enhancements, or derivatives in
respect thereto, including but not limited to the Intellectual Property on
deposit with Escrow Agent Knobbe, Martens, Olson & Bear LLP, under the April 6,
2007 Escrow Agreement between Natural Resource Recyclers LLC and Bleeding Rock
LLC, a duplicate of which will be deposited with KNOB under a new Escrow
Agreement that will service this Agreement.


“Letter of Intent” means a letter from a company in the environmental clean-up
or oil sludge clean up business to Licensee acknowledging a willingness and
ability to do business.


“License Term” is defined in section 2.


“Recovery Territory” means the United States.


“Royalty” means a payment of a stated percentage of net profits earned by
Licensee from (i) the sale of hydrocarbons produced by using the Licensed
Technology granted herein in the extraction and/or recovery of hydrocarbons from
tar sands, oil sands, and oil shale, and/or (ii) the sale of oil acquired and/or
produced by using the Licensed Technology in the extraction and/or recovery of
hydrocarbons from the clean-up and land remediation and other resulting
by-products of value from the coagulated build-up of oil solids in petroleum
storage tanks, maritime oil tankers and mobile/train/truck-mounted oil/fuel
tanks, from down-hole oil well stimulation and injection, and from
hydrocarbon-contaminated waste sludge, tailing pond waste fluids, oil spills,
chemical spills and other industrial or environmental incidents, and (iii)
certain quid pro quo exchanges of value with a third-party, which shall include,
but are not limited to, services, fees, or other monies received by Licensee
when such services, fees, or monies are obtained from the use of the Licensed
Technology.
 




STOCK PURCHASE AGREEMENT  Page 24 of 32
 
 

--------------------------------------------------------------------------------

 

 
“Successful Demonstration” means the successful separation of hydrocarbons from
oil storage tank sludge, or oil (tar) sands materials in which the solvent used
in the process is at least 80% recovered and reused in a continuous feed machine
for a period of three (3) days with no operating problems or glitches.


 “Third Party” means any Person other than the Parties.


2.           DURATION OF LICENSE


The License Term shall begin on the effective date and shall continue for a
period of thirty (30) years, and shall continue so long thereafter that oil
production, extraction, recovery, or cleanup is commercially and economically
feasible and ongoing in the Recovery Territory, or until earlier terminated as
set forth below.


3.           TECHNOLOGY LICENSE


3.1           License Grant.


(a)           Subject to the rights granted by the Agreement between
ESSI-predecessor company NRR and ESS (Exhibit C), and the terms and conditions
herein, Licensor hereby grants to Licensee (i) an exclusive, nontransferable
license to use the Technology, and to build, own and operate mobile and/or
fixed-site equipment that uses the Technology, together with any modifications,
improvements, enhancements, or derivatives, in the Recovery Territory and to
build, own and operate hydrocarbon-extraction equipment and facilities that
extract, treat, and recover hydrocarbons and other hydrocarbon by-products of
value by collecting, encapsulating, cleaning, vacuuming, disposing, treating,
recovering, processing and removing hydrocarbon contaminants and/or other toxic
substances that are currently taking up space in maritime oil tankers, fixed oil
collection tanks and facilities, mobile truck and train-based oil
tanks,  including down-hole oil well stimulation and injection (but does not
include steam-assisted gravity drainage or gas recovery), as well as
hydrocarbons and/or other toxic substances resulting from hydrocarbon spills,
chemical spills and runoff from water treatment or sewage facilities caused by
man-made accident or environmental disasters, including, but not limited to
suppression of wellhead fires, well bore damage,  hurricanes, floods, tornadoes,
and other acts of God during the License Term.  In connection with the grant of
the license described in this Section 3.1, Licensee shall be entitled to obtain
the liquid solvent portion of the Licensed Technology from Licensor at
Licensor’s actual audited cost to formulate, mix and deliver the chemical blend,
plus three percent (3%).  The license granted to Licensee in this Section 3.1 is
expressly subject to Licensee successfully entering into a Letter of Intent,
within (60) days of the effective date of this Agreement, with one or more
companies in the environmental clean-up business.


(b)           Licensee shall have the right and authority to rename the solvent
(the “Renamed Solvent”) and use the Renamed Solvent in press releases and
marketing, distribution, and investment related materials and media, which
copyright shall be owned by Licensee.


(c)      Licensee agrees to build three (3) Licensed Equipment machines that can
process hydrocarbons and/or hydrocarbon waste products, (i) delivering the first
installment payment to the Equipment Manufacturer toward fabrication of a mobile
unit sufficient to commercially process hydrocarbon waste products in oil
storage tanks and sludge pits/ponds within ninety (90) days of the Successful
Demonstration, (ii) delivering the first installment payment for manufacture of
a second mobile unit within fourteen (14) months of the Successful
Demonstration, and (iii) delivering the first installment payment  for
manufacture of a third mobile unit within (24) months of the Successful
Demonstration.
 
 




STOCK PURCHASE AGREEMENT  Page 25 of 32
 
 

--------------------------------------------------------------------------------

 

 
(d)           In order to maintain its rights under this Agreement to
exclusively use the Licensed Technology in maritime oil tankers and mobile truck
and train-based oil tanks,, Licensee agrees to build one (1) Licensed Equipment
machine that can process hydrocarbon waste products that are on-board a maritime
oil tanker, and deliver the first installment payment to the Equipment
Manufacturer within sixty (60) days after Licensee has taken delivery of the
first, working, land-based, mobile Licensed Equipment unit as required of
Licensee under a separate license agreement with Licensor.  Licensee shall be
considered to have met the requirement of this Section 3.1(d) if Licensee has
funded, under a separate License Agreement between the Parties, the manufacture
of a Licensed Equipment machine for the sole purpose of oil recovery from
maritime oil tankers.


(e)           In order to maintain its rights under this Agreement to
exclusively use the Licensed Technology for down-hole oil well stimulation,
injection, and/or recovery, Licensee agrees to pay for the chemicals, travel,
and expenses needed to make the Technology and test an oil well within
forty-five (45) days from the effective date of this Agreement, or at such time
as mutually agreed by the Parties. Licensee shall be considered to have met the
requirement of this Section 3.1(d) if Licensee has tested an oil well under a
separate License Agreement between the Parties.


(f)           Licensor retains its rights to build, own and operate Licensed
Equipment in other fields of use and territories of the world that are not
subject to and are outside the scope of this Agreement, and which are not in
direct competition with or in the Licensed Territory of this Agreement.


(g)        If Licensee is contacted by a Third Party to use the Licensed
Technology on a Third Party jobsite, but the Licensee declines for whatever
reason to pursue such jobsite opportunity, then Licensor shall have the right to
pursue such jobsite opportunity independent of and with no obligation to
Licensee, using Licensor’s own Equipment at Licensor’s own expense, provided
that such Third Party independently contacts Licensor.


(h)           Licensor agrees not to circumvent Licensee in any profitable
venture with a Third Party introduced to Licensor by Licensee.


3.2           Limitations of Use.  The Licensed Technology will be used by
Licensee only within the scope of the License Grant in Section 3.1.


3.3           No Other Rights.  No other rights are granted hereunder by
implication, estoppel, statute, or otherwise, except as expressly provided
herein.  Specifically, nothing in the license rights granted hereunder or
otherwise contained in this Agreement shall expressly or by implication,
estoppel, or otherwise give Licensee any right and/or rights and/or license in
any of Licensor’s Intellectual Property and/or the Licensed Technology which now
exists, or is subsequently developed, except for the license rights granted in
Section 3.1.
 
 




STOCK PURCHASE AGREEMENT  Page 26 of 32
 
 

--------------------------------------------------------------------------------

 

 
3.4           Non-Compete.  Except for the technologies already owned or already
licensed by Licensee, including the Petrozene product, Licensee shall not buy or
use any technology that competes against the Licensed Technology unless approved
in writing by Licensor.


4.           OWNERSHIP


4.1           Ownership of the Licensed Technology.  Licensor is the exclusive
owner of all of the rights and technology licensed to Licensee hereunder and has
all requisite and necessary authority to perform its obligations hereunder,
including, but not limited to, the grant of such license to Licensee of the
rights to use the Licensed Technology, as defined herein, in the Recovery
Territory.


4.2           Ownership of Modifications.  All improvements and modifications to
the Licensed Technology by the Licensor and/or any third-party are the sole and
absolute property of Licensor.  However, the License Rights granted to Licensee
in this Agreement cover any such improvements and modifications to the Licensed
Technology, and Licensee shall have the unfettered right to the free use of the
Licensed Technology and any improvements and/or modifications thereto developed
by Licensor in the Licensed Territory, as applicable, within the scope of the
License Grant in Section 3.1 and under the terms of this Agreement.


4.3           Ownership of License Equipment & Equipment Designs.  All Licensed
Equipment designs, design improvements and modifications to the Licensed
Equipment that is designed, engineered or manufactured by a Third-Party
Equipment Designer and/or Manufacturer commissioned and paid-for by the
Licensee, are the sole and absolute property of Licensee.  However, Licensor
shall have the unfettered right to the free use of such improvements and/or
modifications thereto developed by Licensee, as applicable.


4.4           Indemnification of Licensor by Licensee.  Licensee indemnifies
Licensor against any and all liabilities from the design, manufacture,
installation, operation, maintenance and/or use or misuse of the Licensed
Technology and Licensed Equipment that is commissioned, paid-for, owned or
operated by the Licensee or its affiliates, including indemnification of
Licensor against any and all liabilities associated with a specific job-site or
from misrepresentations made by Licensee about the Licensed Technology.


 5.           TERMINATION


5.1           Termination.  Licensor may terminate the rights and licenses
granted to Licensee under this Agreement upon sixty (60) days written notice of
termination to Licensee given at any time upon or after:


(a)           the filing by Licensee of a petition in bankruptcy or insolvency
not dismissed within sixty (60) days of the date of filing;


(b)           any adjudication that Licensee is bankrupt or insolvent;
 




STOCK PURCHASE AGREEMENT  Page 27 of 32
 
 

--------------------------------------------------------------------------------

 

 
(c)           the filing by Licensee of any petition or answer seeking
reorganization, readjustment, or rearrangement of its business under any law
relating to bankruptcy or insolvency;


(d)           the appointment of a receiver for all or substantially all of the
property of Licensee;


(e)           the making by Licensee of any assignment for the benefit of
creditors; or


(f)           the institution of any proceedings for the liquidation or winding
up of Licensee’s business or for the termination of its corporate charter not
dismissed within sixty (60) days of the institution of such proceedings.


5.2           Returning of Confidential Information.  All materials containing
Confidential Information of the other Party shall be returned to that Party
within thirty (30) days after termination of this Agreement.


5.3           Survival.  The provisions of Sections 4, 6, 7, 8, and 9 shall
survive any termination of this Agreement.


6.           CONFIDENTIAL INFORMATION


6.1           Restrictions.  Both Parties shall hold in confidence, and shall
use solely for the purposes provided in this Agreement, any Confidential
Information received from the other Party, and shall protect the confidentiality
of such Confidential Information with the same degree of care exercised with
respect to their own Confidential Information of like importance, but in no
event shall either Party use less than reasonable care in protecting the other
Party’s Confidential Information.


6.2           Exceptions.   The obligations of Section 6.1 shall not apply to
any portion of the Confidential Information which:


(a)           is not, or which hereafter, through no act or failure to act on
the part of the receiving Party, becomes generally known;


(b)           is hereafter furnished to the receiving Party by a Third Party
that has no obligation to keep such information confidential;


(c)           is independently developed by the receiving Party without the use
of any Confidential Information;


(d)           is required to be disclosed pursuant to a legal, judicial, or
administrative procedure or otherwise required by law, providing the disclosing
Party gives the other Party notice of the proposed disclosure with sufficient
time to seek relief;
 




STOCK PURCHASE AGREEMENT  Page 28 of 32
 
 

--------------------------------------------------------------------------------

 

 
(e)           is already in the possession of, or known to, the receiving Party
prior to its receipt; or


(f)           is approved for release or use without restriction by written
authorization from an authorized officer of the disclosing Party.


Subject to the requirements of Sections 3.1 and 6.1 hereof, a receiving Party
may disclose appropriate portions of Confidential Information, with written
permission from the other Party, to its employees who need to know the specific
information in question, auditors, lenders, and regulators having legitimate
need or right to know, and which have agreed to be bound by the obligations of
confidentiality contained herein, or by separate agreement with equal or greater
restrictions, in which event the receiving Party will make a reasonable effort
to minimize the amount of information disclosed and cause the persons that were
provided such information to maintain the confidentiality of the information
disclosed.


6.3           Injunction.  Confidential Information has been and will continue
to be of central importance to the business of a disclosing Party, and its
disclosure to or use by others will cause immediate and irreparable injury to
the disclosing Party, which may not be adequately compensated by damages and for
which there is no adequate remedy at law.  In the event of any actual or
threatened misappropriation or disclosure of Confidential Information, the
receiving Party agrees that the disclosing Party will be entitled to an
injunction prohibiting such misappropriation or disclosure, and to specific
enforcement of the receiving Party’s obligations hereunder.  The foregoing
rights to an injunction and specific performance will be cumulative and in
addition to every other remedy now or hereafter available to a disclosing party
at law or in equity.


7.           REPRESENTATIONS AND WARRANTIES


7.1           Representations and Warranties of Licensor.  Licensor represents
and warrants that (i) it has the authority to enter into this Agreement, (ii)
there are no encumbrances or requirements to pay consideration to any Third
Party under the licenses granted hereunder, (iii) it will supply sufficient
chemical products to Licensee, at Licensor’s actual audited cost to formulate,
mix and deliver the chemical blend, plus three percent (3%), to satisfy
Licensee’s needs in its use of the Licensed Technology for the purposes stated
in this Agreement, (iv) it will supply sufficient technical training to enable
the Licensee’s designated equipment operator(s) to optimally utilize the
Licensed Technology and operate the Equipment, and (v) this Agreement contains a
valid obligation of Licensor that is enforceable in accordance with its terms.


7.2           Representations and Warranties of Licensee.  Licensee represents
and warrants that (i) it has the authority to enter into this Agreement, and
(ii) it will use best efforts to raise capital and create a market in order to
take full advantage of the Licensed Technology, and (iii) this Agreement
contains a valid obligation of Licensee that is enforceable in accordance with
its terms.








STOCK PURCHASE AGREEMENT  Page 29 of 32
 
 

--------------------------------------------------------------------------------

 




8.           CONSIDERATION


Consideration.  Once hydrocarbon and/or hydrocarbon waste product recovery, or
environmental clean-up, or down-hole oil well stimulation/injection, or such
other recovery operations using the Licensed Technology have commenced and are
profitable in the Recovery Territory on a per-unit, per-Equipment or
per-Facility basis, Licensee agrees to pay Licensor a Royalty (as defined in
Section 1.2) of fifteen percent (15%) of the monthly net profits from such
operations on a per-unit, per-Equipment or per-Facility basis for use of the
Licensed Technology in the Recovery Territory.


9.           INTELLECTUAL PROPERTY RIGHTS INDEMNITY

 
9.1           Indemnity.  Licensor will defend Licensee from any Third Party
action brought against Licensee to the extent based on a claim that the Licensed
Technology, or any part thereof as it pertains to the License granted in Section
3.1, infringes, misappropriates, or otherwise violates any Intellectual Property
Right which is owned by such Third Party claimant or is the subject of a
government grant, license, or registration or is similarly recognized or
perfected under applicable law (but not pending, unregistered “common law” or
otherwise inchoate rights) and will pay any costs and damages suffered or
incurred by Licensee, including, but not limited to, reasonable attorneys’ fees
and costs attributable to such claim that are awarded against
Licensee.  However, in order for this indemnity agreement to be enforceable,
Licensee must (a) promptly notify Licensor in writing of the claim, (b) permit
Licensor to be actively involved in the defense and/or settlement of any such
claim, and (c) provide Licensor with all reasonable assistance and information
necessary for the provision of an appropriate defense of and/or the reasonable
settlement of any such claim.


9.2           Indemnity Continued.  Licensee will defend Licensor from any Third
Party action brought against Licensor, to the extent based on a claim for
trespass, or with respect to any claim regarding mineral rights, property
rights, or other claims relating to the development of certain properties owned,
operated, serviced and/or leased, whether in whole or in part, by Licensee,
other than claims for which Licensee is indemnified by Licensor pursuant to
Section 9.1.


9.3           Exclusions.  Section 9.1 does not apply to a claim due to
misapplication of the Licensed Technology by Licensee, or to the extent
attributable to use of the Licensed Technology, or any part thereof, in
combination with Third Party technology, where use of the Licensed Technology,
or any part thereof, alone is not infringing.


10.           GENERAL


10.1           Choice of Law.  This Agreement is made under and shall be
governed by and construed in accordance with the laws of the State of Nevada.


10.2           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
constitute but one and the same instrument.
 




STOCK PURCHASE AGREEMENT  Page 30 of 32
 
 

--------------------------------------------------------------------------------

 

 
10.3           Entire Agreement.  This Agreement, including all exhibits or
attachments hereto, constitutes the entire agreement between the Parties with
respect to the subject matter hereof, and supersedes and replaces all prior or
contemporaneous understandings or agreements, written or oral, regarding such
subject matter, but expressly excluding agreements pertaining to the
nondisclosure or confidentiality of information contained in other written
agreements entered into by either of the Parties hereto and/or their parent,
subsidiary, or affiliate companies simultaneously with or subsequent to this
Agreement.  This Agreement will be fairly interpreted in accordance with its
terms and without any strict construction in favor or against either
Party.  Unless otherwise provided herein, this Agreement may not be modified,
amended, rescinded, or waived, in whole or in part, except by a written
instrument signed by the duly authorized representatives of both Parties.


10.4           Headings.  The headings and captions in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.


10.5           Independent Contractor.  Licensor and Licensee are both
independent contractors.  This Agreement will not be deemed to create a
partnership, joint venture, or franchise, and neither Party shall be construed
to be the other Party’s agent, partner, employee, or representative, nor do the
Parties have any authority to bind each other to any obligation by contract or
otherwise.


10.6           Notices.  All notices required hereunder must be in writing and
delivered either in person or by a means evidenced by a delivery receipt, to the
addresses which follow or as otherwise notified in writing, and will be
effective upon receipt:


If to Licensor:                        Environmental Services and Support, Inc.
355 Lantana Street
Suite 110
Camarillo, CA 93010


If to Licensee:                        Earth Oil Services, Inc.
375 N. Stephanie St.  Suite 1411
Henderson, NV 89014-8909 USA


10.7           No Rights in Third Parties.  This Agreement is made for the
benefit of the Parties and not for the benefit of any Third Parties unless
otherwise agreed to by the Parties in writing.


10.8           Relationship of the Parties.  No employees, consultants,
contractors, or agents of either Party are agents, employees, franchisees, or
joint ventures of the other Party, nor do they have any authority to bind the
other Party by contract or otherwise to any obligation.  No Party will represent
to the contrary, either expressly, implicitly, or otherwise.


10.9           Severability.  In the event that any part of this Agreement is
found to be unenforceable, the remainder shall continue in effect, to the extent
consistent with the intent of the Parties as of the effective date.
 


 
STOCK PURCHASE AGREEMENT  Page 31 of 32
 
 

--------------------------------------------------------------------------------

 

 
10.10           Specific Performance.  The Parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with its specific terms or were otherwise
breached.  It is accordingly agreed that any Party hereto shall be entitled to
an injunction or injunctions to prevent any breach or breaches of this Agreement
and to enforce specifically the terms and provisions hereof, this being in
addition to any other remedy to which they are entitled hereunder at law or in
equity.


EXECUTED to be effective as of September 17, 2009.


LICENSOR:
ENVIRONMENTAL SERVICES AND SUPPORT, INC., a California Corporation



 
By:  /s/ David Feuerborn
By:  /s/  Thomas Jennings
 
        Name:  David Feuerborn
        Name Thomas Jennings
 
        Title:  President
 



LICENSEE:
EARTH OIL SERVICES, INC.,
a Nevada corporation


By: /s/Larry Shultz
      Larry Shultz, President

































STOCK PURCHASE AGREEMENT  --- Page 32 of 32
 
 

--------------------------------------------------------------------------------

 
